Citation Nr: 0515071	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that rating decision, the RO reopened 
a previously denied claim of entitlement to service 
connection for PTSD and denied the claim on the merits.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  In a decision dated in November 1990, the RO denied 
entitlement to service connection for PTSD on the basis that 
there was no diagnosis of PTSD.  

2.  Evidence added to the record since the November 1990 
rating decision is not cumulative of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for PTSD.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claim decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Finality/new and material evidence

Generally, a claim that has been denied in a prior rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, and those amendments apply to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug 29, 2001).  Because the veteran filed 
his current PTSD service connection claim in March 2002, 
38 C.F.R. § 3.156(a) as revised effective August 29, 2001, is 
applicable.  

As relevant in this case, new evidence is defined as existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

The veteran is seeking service connection for PTSD and filed 
his current claim in March 2002.  In a decision dated in 
November 1990, the RO denied entitlement to service 
connection for PTSD on the basis that he had not been 
diagnosed as having PTSD.  The veteran did not appeal that 
decision, and it became final one year after the date in 
November 1990 when the RO mailed the veteran notice of the 
decision and informed him of his appellate rights.  
See 38 C.F.R. § 20.302 (2004).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

Evidence of record at the time of the RO's denial of service 
connection for PTSD in November 1990 included the veteran's 
service medical records, VA outpatient records, and VA 
examination reports, none of which included a diagnosis of 
PTSD.  In addition, there was of record a letter to the 
veteran from the Social Security Administration concerning 
the amount of his benefits effective in January 1989.  

The Board concludes that new and material evidence has been 
submitted since the November 1990 rating decision.  In 
particular, the record now includes a July 2003 VA mental 
health record in which the psychologist noted that the 
veteran reported that while in the Air Force, he was a crew 
chief in tanker aircraft and reported having seen numerous 
traumatic events including seeing planes on fire and 
exploding.  In addition, he was also distressed over seeing 
"debriefing films" showing the extent of damage that planes 
would inflict.  He also noted the veteran's post-service 
history of a closed head injury in a motorcycle accident in 
the mid 1980s.  The veteran reported regular intrusive 
thoughts of trauma that he experienced during the military 
with flashbacks of traumatic events, startle response, social 
isolation, and a history of irritability and of being 
emotionally labile.  In addition he reported restless sleep 
and night sweats.  After examination, the assessment included 
chronic severe PTSD.  This evidence provides a diagnosis of 
PTSD, which relates to the unestablished fact of a medical 
diagnosis of PTSD.  It also relates to the unestablished fact 
of medical evidence of a link between current symptoms and 
claimed in-service stressors.  This evidence was not in the 
record prior to the November 1990 rating decision and even 
when considered alone, raises a reasonable possibility of 
substantiating the claim.  This new evidence therefore serves 
to reopen the claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent the appeal is granted.  


REMAND

As noted earlier, establishing service connection for PTSD 
requires:  (1) Medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

While the record as described above shows medical evidence 
diagnosing PTSD and relating it to the veteran's service 
experience, the outcome of the case turns on whether there is 
satisfactory proof of a service stressor.  

In this case, the evidence does not show, nor does the 
veteran contend, that any claimed stressor is related to 
combat.  In this regard, the Board notes that if a claimant 
did not engage in combat with the enemy, or the claimed 
stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The record does not currently include corroboration of the 
veteran's reports of having seen plane crashes and having 
witnessed planes burn up on the flight line.  He has stated 
that he is particularly bothered by a KC-135 tanker aircraft 
that burned with explosion of its fuel load on the flight 
line at Altus Air Force Base.  He states that the aircraft 
was part of the alert force of the 11th Strategic Air Command 
Air Wing.  The veteran has variously stated that this 
incident occurred in February 1968, in the summer of 1968, or 
in March or April 1968.  When the RO requested assistance 
from the United States Armed Services Center for the Research 
of Unit Records (USASCRUR) in verifying the claimed incident, 
it made reference to March and April 1968 as the date of the 
aircraft explosion and fire, but did not refer to February 
1968 or "summer" 1968 as possible time periods during which 
the claimed incident may have occurred.  In this regard, it 
is the opinion of the Board that the veteran should be given 
an additional opportunity to clarify, if possible, the date 
the claimed incident occurred and to provide any additional 
information he may have pertaining to his claimed stressors.  
In any event, action should be taken to request USASCRUR to 
provide information pertaining to any reported KC-135 
aircraft explosion and/or fire at Altus Air Force Base in 
February 1968 or the summer of 1968.  

Various VA outpatient records show that the veteran reports 
that he continues to receive disability benefits from the 
Social Security Administration.  As any Social Security 
Administration decision regarding disability benefits and the 
medical evidence upon which such decision was based is 
arguably relevant to the veteran's claim, action should be 
taken to obtain those records.  In this regard, the Board 
observes that VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Further review of the record shows that the veteran has 
reported that he receives counseling at the Vet Center in 
Tahlequah, Oklahoma.  There is no indication that action has 
been taken to obtain records for the veteran from the Vet 
Center, and that should be done.  Any VA treatment records 
subsequent to those currently of record should also be 
obtained.  

In addition, the Board will request that a VA psychiatric 
examination and medical opinion pertaining to PTSD service 
connection be obtained, because in view of the prospect of 
obtaining additional VA and other medical records, the 
examiner would have the benefit of more complete post-service 
medical records in formulating an opinion.  Further, if it is 
not possible to verify the claimed stressor related to 
witnessing the explosion and burning of a KC-135 tanker 
aircraft on the flight line, the AMC should request that the 
examiner state explicitly whether any other claimed stressor 
in service supports a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers not identified previously 
from which he has received psychiatric 
treatment or evaluation, including any 
and all evaluation or treatment for PTSD, 
at any time since service.  With 
authorization from the veteran, the AMC 
should attempt to obtain and associate 
with the claims file records identified 
by the veteran that have not been 
obtained previously.  The AMC should 
specifically request that the veteran 
identify the years during which he 
received care at the Vet Center in 
Tahlequah, Oklahoma, and with any 
necessary release authorization from the 
veteran, the AMC should obtain those 
records.  In any event, the AMC should 
obtain and associate with the claims file 
all VA medical records, including all 
mental health clinic records, for the 
veteran dated from July 2003 the present 
from the VA Medical Center in Muskogee, 
Oklahoma.  

The AMC should also request that the 
veteran provide additional information 
describing his claimed stressors and when 
they occurred.  If possible, he should 
provide clarification as to the date he 
witnessed the explosion/burning of a KC-
135 aircraft at Altus Air Force Base.  

The AMC should explicitly notify the 
veteran that evidence needed to 
substantiate his claim for service 
connection for PTSD is credible evidence 
corroborating his claimed stressor(s) and 
that official service records or other 
credible supporting evidence must 
establish his alleged service stressors, 
including any aircraft explosion as well 
as any debriefing or after-action films.  
The AMC should notify the veteran that 
such evidence could include statements 
from fellow servicemen or letters 
contemporaneous with the claimed 
stressor(s), and, if possible, he should 
submit such evidence.  The veteran should 
be given a reasonable period to respond, 
and he should be advised that this 
information should be provided prior to 
scheduling him for a VA examination.  

In addition, the AMC should explicitly 
request that the veteran submit any 
evidence in his possession that pertains 
to his PTSD service connection claim.  

2.  Thereafter, the AMC should make an 
additional request to USASCRUR for 
research pertaining to the veteran's 
claim that while serving with the 11th 
Air Refueling Squadron at Altus Air Force 
Base, Oklahoma, he saw a KC-135 aircraft 
burning on the flight line killing 
several people.  If the veteran has 
provided additional information 
pertaining to the date the claimed 
stressor occurred, the AMC should furnish 
that information to USASCRUR.  Otherwise, 
the AMC should request that USASCRUR 
determine whether such an event occurred 
in February 1968 or possibly in the 
"summer" of 1968, which would include 
June through August 1968.  

3.  The AMC should contact the Social 
Security Administration and request that 
it provide any decision pertaining to a 
disability determination for the veteran 
along with the medical evidence 
considered in that determination or in 
any determination related to continuation 
of disability benefits.  

4.  Thereafter, the AMC should arrange 
for VA psychiatric examination of the 
veteran to confirm or rule out a 
diagnosis of PTSD.  All indicated studies 
should be performed.  The examiner should 
be provided with a list of verified 
stressors from service and should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
verified stressor(s), including seeing 
after-action or debriefing films of 
airplane crashes/burnings, supports a 
diagnosis of PTSD.  The veteran's claims 
file must be made available to the 
examiner in connection with examination 
and that it was available for review of 
pertinent documents and reviewed should 
be noted in the examination report.  

5.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to service 
connection for PTSD.  

6.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this claim.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


